Citation Nr: 0931419	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-33 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for the residuals of a pilonidal cyst.  

2.  Entitlement to service connection for a back disorder to 
included degenerative disc disease and lumbar radiculopathy.  

3.  Entitlement to service connection for a heart condition.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and posttraumatic 
stress disorder (PTSD).  

5.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1952 to 
February 1956 and from June 1956 to May 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The service-connected pilonidal cyst is manifested by a 
well healed scar, 8 centimeters long and 1 millimeter wide in 
the upper buttock area, without pain on examination or 
limitation of function of the area affected, as well as by 
complaints of occasional bleeding.  

2.  The Veteran does not have a back disorder, to include 
degenerative disc disease and lumbar radiculopathy, due to 
disease or injury during his active service or proximately 
due to or the result of a service-connected disability.  

3.  The Veteran does not have a heart condition due to 
disease or injury during his active service or proximately 
due to or the result of a service-connected disability, and 
arteriosclerosis and cardiovascular disease were not 
manifested within the first post service year.  

4.  The Veteran does not have an acquired psychiatric 
disorder, to include depression and posttraumatic stress 
disorder (PTSD), due to disease or injury during his active 
service or proximately due to or the result of a service-
connected disability.  

5.  The service-connected disability is not of sufficient 
severity as to prevent the appellant from engaging in some 
form of substantially gainful employment consistent with his 
education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the residuals of a pilonidal cyst have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.118 and Codes 7803, 7806 
(2008).  

2.  The criteria for service connection for a back disorder 
to included degenerative disc disease and lumbar 
radiculopathy have not been met.  38 U.S.C.A. §§ 101(16), 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2008).  

3.  The criteria for service connection for a heart condition 
have not been met and neither arteriosclerosis nor 
cardiovascular disease may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2008).  

4.  The criteria for service connection for an acquired 
psychiatric disorder, to include depression and posttraumatic 
stress disorder (PTSD) have not been met.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2008).  

5.  The appellant does not have service-connected 
disabilities which are sufficient to produce unemployability 
without regard to advancing age.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Letters from the RO dated in May and August 2006 provided the 
Veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The initial notice 
letters were provided before the adjudication of his claim in 
February 2007.  These letters provided notice regarding 
potential ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the 
appellant was afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  This cured any notice defects 
before the agency of original jurisdiction (AOJ) 
readjudicated the case by way of a supplemental statement of 
the case issued in July 2008.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  Thus, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  Therefore, the Board may decide the 
appeal without a remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Veteran has had VA examinations and medical 
opinions have been obtained where necessary.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A Disability Rating in Excess of 10 Percent for the Residuals 
of a Pilonidal Cyst

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

There is no diagnostic code specifically for rating the 
residuals of a pilonidal cyst.  When an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2008).  The RO 
assigned the current 10 percent rating by analogy to 
diagnostic codes 7803 and 7806.  The Board has considered all 
diagnostic codes that might apply.  

Effective August 30, 2002, scars, other than head, face, or 
neck, that are deep or that cause limited motion are rated as 
follows:
Area or areas exceeding 144 square inches (929 sq.cm.)
	40 percent
Area or areas exceeding 72 square inches (465 sq. cm.)	
	30 percent
        Area or areas exceeding 12 square inches (77 sq. cm.)	
	20 percent
        Area or areas exceeding 6 square inches (39 sq. cm.)	
	10 percent
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.  
        Note (2): A deep scar is one associated with underlying 
soft tissue damage.
38 C.F.R. Part 4, § 4.118, Code 7801 (2008).  

Scars, other than the head, face, or neck, that are 
superficial and that do not cause limited motion will be 
rated as 10 percent disabling if they involve an area or 
areas of 144 square inches (929 square centimeters) or 
greater.  38 C.F.R. Part 4, § 4.118, Code 7802 (2008).  

Unstable superficial scars will be rated as 10 percent 
disabling.  
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7803 
(2008).  

Superficial scars which are painful on examination will be 
rated as 10 percent disabling.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  
Note (2): A 10-percent evaluation will be assigned for a scar 
on the tip of a finger or toe even though amputation of the 
part would not warrant a compensable evaluation.  38 C.F.R. 
§ 4.118, Code 7804 (2008).  

Other scars will be rated on limitation of function of 
affected part.  38 C.F.R. § 4.118, Code 7805 (2008).  

Effective August 30, 2002, eczema will be rated as follows:  

More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month 
period.........................................60 
percent.

20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period...30 percent.

At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month 
period..............................10 percent.  

Less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-
month period................................0 percent.  

Or rate as disfigurement of the head, face, or neck (DC 7800) 
or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.  38 C.F.R. § 4.118, Code 
7806 (2006).  

In order to properly rate the disability, the Board has 
considered its history.  See 38 C.F.R. § 4.1 (2008).  In 
September 1957, it was reported that the Veteran had a 
pilonidal cyst infection a year earlier, with drainage for 
the past 6 months.  An inflamed pilonidal cyst was excised in 
October 1957.  A permanent SQ (subcutaneous) wire was put in 
place.  In January 1958, the Veteran complained that the wire 
was painful and protruding through the skin.  There is no 
record of further complaints or treatment.  The Veteran's 
skin, anus and rectum were found to be normal on examination 
for separation from service in March 1958.  

In August 1984, a private physician reported that the Veteran 
complained of numbness and occasional discharge at the site 
of a previously resected pilonidal cyst.  Although no 
fistulous opening was observed, he complained of sensitivity 
in the scar area.  On VA examination in April 1985, the 
Veteran gave a history of an excision of a pilonidal cyst in 
service.  He had some episodes of recurrent bleeding and 
discharge from the site.  Examination disclosed a 4 inch scar 
and an additional 1 inch scar forming an angle at the lower 
end of the coccyx.  There were a few little indentations 
compatible with previous sites of bleeding that had healed.  
The Veteran claimed numbness in the upper bed of the scar and 
lower sacral area.  It was dry and not currently infected.  
X-rays disclosed surgical sutures.  

On VA screening physical in July 1998, the Veteran gave a 
history of a pilonidal cystectomy in 1957.  His skin had no 
lesions or excoriations.  The pertinent assessment was status 
post pilonidal cystectomy.  

In June 2006, private physician, J. L. L., D.O., reported 
that the Veteran had bleeding 3 to 4 times a years with 
itching and irritation, which he controlled with ointments.  

In a statement dated in June 2006, the Veteran's wife stated 
that his pilonidal cyst bled several times a year.  It was 
accompanied by itching.  He put ointment on it to stop the 
itch and heal the area.  The itching was constant if he did 
not put ointment on it.  It sometimes woke him up at night 
and he slept poorly on those nights.  

On VA examination of the Veteran's skin, in August 2006, he 
reported that the site drained some blood once a month for 2 
to 3 days.  He cleaned the area himself and treated it with 
antifungal agents for itching and antibiotic ointment.  There 
was also occasional mild pain.  Examination disclosed an 8 
centimeter long and 1 millimeter wide healed vertical linear 
scar in the upper buttock area.  There was a 1 millimeter 
flesh colored scab on the external buttock.  No pain, 
drainage or erythema was noted.  The scar involved no exposed 
area and less than 5 percent of the total body area.  The 
diagnosis was pilonidal cyst.  It had no significant effects 
on his activities of daily living.  

A VA clinical note, dated in November 2006, shows the Veteran 
gave a history of having a pilonidal cyst during service, 
with an occasional breakdown.  Current findings were not 
reported.  VA clinical notes through January 2007 are of 
record.  They do not document any pilonidal cyst residuals.  
The report of the January 2007 VA spine examination noted a 
healed surgical scar at the gluteal crease.  

In a letter dated in July 2008, chiropractor D. A. A., D.C., 
wrote that the Veteran had additional disabilities secondary 
to his pilonidal cyst surgery.  This is evidence as to 
secondary service connection for additional disabilities and 
will be discussed below.  The chiropractor did not identify 
any current symptomatology associated with the surgical scar 
or the site of the cyst removal.  Also in July 2008, Dr. 
J. L. L. wrote of secondary disabilities that will be 
addressed below.  He stated that the Veteran often had 
bleeding from the cyst which required packing and bandaging.  
Again, no current findings were described.  

Conclusion

No private or VA examiner has documented the occasional 
bleeding described by the Veteran.  However, a lay witness is 
competent to describe what he actually sees or experiences.  
38 C.F.R. § 3.159(a) (2008).  The symptoms of bleeding and 
itching described by the Veteran and his wife represent an 
unstable scar, for which the rating schedule provides the 
current 10 percent evaluation.  This is the highest rating 
assignable for these scar symptoms.  38 C.F.R. § 4.118, Code 
7803 (2008).  The Board has reviewed the other rating 
criteria for a higher or an additional evaluation.  

The evidence shows that the scar is 8 centimeter long and 1 
millimeter wide, or 0.8 square centimeters in area.  This 
does not approximate the 77 square centimeters required for a 
higher rating under diagnostic code 7801.  38 C.F.R. Part 4, 
§ 4.118, Code 7801 (2008).  Diagnostic code 7802 requires 
involvement of an area or areas of 144 square inches (929 
square centimeters) or greater and does not provide a higher 
rating.  38 C.F.R. Part 4, § 4.118, Code 7802 (2008).  While 
the Veteran complains of generalized pain in his back and 
lower extremity, the scar itself has not been demonstrated to 
be painful on examination, so the evidence does not support 
an additional rating under diagnostic code 7804.  38 C.F.R. 
§ 4.118, Code 7804 (2008).  The evidence shows that the 
Veteran has a spine disorder that limits his back function.  
The medical evidence does not show that the scar limits 
function in the area of the gluteal crease, so the disability 
cannot be rated under other codes relating to functional 
impairment.  38 C.F.R. § 4.118, Code 7805 (2008).  

The RO also considered rating the disability under diagnostic 
code 7806.  Under those criteria, a higher rating would 
require involvement of at least 20 percent of the entire body 
or at least 20 percent of exposed areas affected.  The 
examinations have shown that the area affected is less than 5 
percent of the total body area and no part of the exposed 
area.  In the alternative, a higher rating could be awarded 
if the disability required systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly.  
These kinds of drugs have to be prescribed by a licensed 
practitioner and there is no competent medical evidence that 
any care provider has prescribed such medication.  Veteran 
has reported that he occasionally uses topical ointments.  
This does not approximate the prolonged use of systemic 
medication required for a higher rating.  See 38 C.F.R. 
§ 4.118, Code 7806 (2008).  

While the Veteran may believe that the service-connected 
disability warrants a higher rating, the medical evidence is 
more probative in determining the extent of the disability 
and whether the criteria for a higher rating have been met.  
In this case, the Veteran's description of his symptoms, as 
well as the findings of the private and VA medical personnel, 
consistently describe a disability within the criteria for 
the current 10 percent rating.  The preponderance of evidence 
shows that the disability does not approximate any applicable 
criteria for a higher evaluation.  38 C.F.R. §§ 4.7, 4.118 
(2008).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the residuals 
of a pilonidal cyst have not significantly changed and 
uniform rating is appropriate in this case.  At no time 
during the rating period has the disability exceeded the 
criteria for a 10 percent rating.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2008) has been considered 
whether or not they were raised by the Veteran as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2008).  In this regard, the Board finds that 
there has been no showing by the Veteran that this service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Service Connection

In order to establish service connection on a direct or 
primary basis, three elements must be established.  There 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See 38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Secondary 
service connection requires evidence of a connection to a 
service-connected disability.  See Reiber v. Brown, 7 Vet. 
App. 513 (1995).  An appellant's own conclusion, stated in 
support of his claim, that his present disability is 
secondary to his service-connected disability is not 
competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2008); see also Grivois v. Brown, 6 Vet. 
App. 136 (1994).  

A Back Disorder

The Veteran contends that he injured his back in service, in 
June 1954, when his driver struck a utility truck and he was 
thrown out of the jeep and down a 40 foot embankment striking 
his lower back on a rock.  He states that he reported to the 
base clinic and was given 7 days with no duty.  He was told 
to rest, put ice packs on his back, and check with the clinic 
before returning to duty.  He stated that he had severe pain 
in his back and legs and was kept on light duty for 2 
additional weeks.  The Veteran also believes that residuals 
of his pilonidal cyst surgery contribute to his current low 
back and lower extremity pain.  

The service treatment records do not document the claimed 
injury.  The Veteran's spine and musculoskeletal system were 
reported to be normal on examinations in January 1956 and 
June 1956.  A clinical note, dated in April 1957 reflects 
several complaints, including aching in the back.  There were 
no positive findings for the back and the impression was 
obesity.  On examination for separation from service, in 
March 1958, his spine and musculoskeletal system were 
reported to be normal.  

The earliest report of a back disorder was dated 
approximately 27 years later.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

On VA examination in April 1985, the Veteran gave a history 
of injuring his lower back in an automobile accident in 1956.  
He paid no attention to the injury, but shortly afterward 
began having trouble with a pilonidal cyst.  He complained of 
numbness in the lower spine area.  The impression was a 
history of injury to the lower back.  X-rays disclosed mild 
degenerative changes throughout the lumbosacral spine.  There 
was no evidence of disc space narrowing, fracture or 
subluxation.  

In May 1998, a private chiropractor, D. A. A., D.C. reported 
that the Veteran had complaints of pain on the right side of 
his neck, right shoulder, right hand, mid-back on the right, 
low back and right lower extremity.  He diagnosed 
subluxations at T1, T2, L5, the sacrum, and pelvis.  He 
reported treating the Veteran since 1996 and did not link the 
problems to service or to a service-connected disability.  

VA afforded the Veteran a screening physical in July 1998.  
He gave a history of periodic low back pain.  Musculoskeletal 
examination showed no deformities and a full range of motion 
in all joints.  The assessment included lower back pain.  

In January 2006, chiropractor D. A. A. wrote that the Veteran 
was re-examined and found to suffer from a herniated disc at 
the level of L4-L5, sciatica accompanied by numbness and 
tingling in the leg.  Sciatica is a syndrome characterized by 
pain radiating from the back into the buttock and into the 
lower extremity along its posterior or lateral aspect, and 
most commonly caused by protrusion of a low lumbar 
intervertebral disc; the term is also used to refer to pain 
anywhere along the course of the sciatic nerve.  Dorland's 
Illustrated Medical Dictionary, 1493 (28th ed., 1994).  The 
chiropractor noted that the pathomechanical aberrations to 
surrounding myofascial and ligamentous structures accelerated 
the degenerative forces of the spine.  The chiropractor did 
not indicate that the service-connected pilonidal cyst 
residuals played any role in this problem.  

In March 2006, private magnetic resonance imaging (MRI) 
studies disclosed disk bulging from L1-2 through L4-5, broad 
based posterior disk herniation at L5-S1, spinal stenosis at 
L4-5, neural encroachment from L1-2 through L5-S1, and a tiny 
cortical cyst in the right kidney.  

In June 2006, Dr. J. L. L. noted that the Veteran had surgery 
for pilonidal cysts about 40 years earlier.  Now, they bled 3 
to 4 times a years with itching and irritation, which he 
controlled with ointments.  The doctor did not indicate that 
the cyst residuals caused any other symptoms.  

In a statement dated in June 2006, Dr. D. A. A., wrote that 
the Veteran was permanently disabled due to disc herniation 
that affected his ability to walk or use his legs.  It was 
noted that the Veteran had disc bulging from L1 to L4, disc 
herniation at L5, spinal stenosis at L4-5, and neural 
encroachment from L1 to L5.  

Statements from lay witnesses are dated in June 2006.  In a 
sworn statement, a brother of the Veteran reported that his 
mother told him the Veteran had been involved in a jeep 
accident in England in June 1954.  He was thrown from his 
jeep and rolled down an embankment 30 to 40 feet before 
rolling into a large rock and hitting his back.  The Veteran 
later wrote to his brother telling him that he had been taken 
off his regular duties for 4 weeks to rest and received 
treatment on his back and leg.  The Veteran told his brother 
that the pains in his lower back and leg were very bad at 
times.  Another brother provided a similar sworn statement.  
His wife described current back symptoms.  

In August 2006, the Veteran was examined by VA for his 
peripheral nerve complaints of numbness and tingling in the 
left lower extremity.  It was noted that in 2001, the Veteran 
complained of an onset of left lower back pain and numbness 
from the left lower back radiating down to the left knee and 
occasionally to the left foot.  The Veteran reported that he 
had been in a motor vehicle accident in 1954, where he was 
thrown out of his jeep and rolled down a hill.  He was 
treated with an icepack and pain medication and improved in 2 
or 3 weeks and fully recovered.  The Veteran reported that he 
did not start getting significant back and left leg pain 
until 2001.  He had been followed by a private chiropractor 
who diagnosed sciatica with a recent 2006 MRI reflecting 
herniated discs and spinal stenosis.  Examination showed 
muscle strength was graded at 4 on the left and 5 on the 
right.  Responses to vibration, pain and light touch were 
decreased in the left lower extremity.  Knee and ankle 
reflexes were 1+ on the left and 2+ on the right.  The 
Veteran had an antalgic gait with weakness of the left leg.  
The private MRI report of March 2006 was reviewed.  The 
diagnosis was lumbar radiculopathy, sciatica, and disc 
herniation.  The etiology was the aging process.  The 
numbness and tingling in the left lower extremity were 
associated with the diagnosis.  There was noted to be nerve 
dysfunction with neuralgia.  

The August 2006 VA examination included the Veteran's skin 
and pilonidal cyst, the results of which are detailed above.  
The examiner expressed the opinion that the numbness and 
tingling in the left lower leg was not caused by or the 
result of the pilonidal cyst.  It was explained that those 
symptoms were consistent with lumbar radiculopathy from a 
herniated disc, as reflected by the Veteran's symptoms and 
his lumbar magnetic imaging study (MRI) and was not related 
to the pilonidal cyst.  It was further commented that the 
Veteran believed there was an association with the left lower 
leg pain and numbness and a vehicle accident in 1954.  That 
was not likely, because he reported that he recovered from 
the accident in a few weeks and the left leg problem did not 
start until 2001.  

December 2006 VA X-ray studies revealed mild to moderate 
spondylosis of the thoracic spine and mild to moderate 
degenerative disc disease at L2/L3 associated with mild 
spondylosis.  

The Veteran had a VA spine examination in January 2007.  He 
reported being in a motor vehicle accident while serving in 
England, in 1954.  He stated that he was thrown out of the 
vehicle 20 to 30 feet and hit his back on a rock.  He said he 
was treated by chiropractors and that the pains were getting 
worse since 2000.  He also reported chronic pilonidal cyst 
complaints at his back.  Current complaints included 
numbness, paresthesia, leg or foot weakness, fatigue, 
decreased motion, stiffness, weakness, spasms and pain.  The 
pain was reportedly located in the lumbar spine, left 
buttock, and left leg.  It was said to have its onset in 1954 
and be dull, mild, with radiation.  

Examination revealed a healed scar at the gluteal crease.  
Objectively, there was spasm, pain on motion, tenderness, 
weakness, and an antalgic gait.  Hip flexion involving (L1, 
L2, L3) the femoral nerve (iliopsoas muscle) and hip 
extension (L5, S1, S2) inferior gluteal nerve (gluteus 
maximus muscle) were reduced to 4/5 on the left as compared 
to 5/5 on the right.  The left lower extremity had decreased 
responses to vibration, pinprick, and light touch.  Ranges of 
spine motion were measured and found to be decreased.   
Lasegue's sign was positive on the left.  The VA X-rays 
studies of December 2006 and the private MRI of March 2006 
were reviewed.  The diagnoses were lumbar spine degenerative 
disc disease and thoracic spine spondylosis.  The examiner 
expressed the opinion that it was less likely than not that 
the current back problems were caused by the backache in 
service.  The examiner explained that no treatment for the 
back was documented and there were no findings at that time.  
The pilonidal cyst complaints at the time could explain the 
back ache.  

In a letter dated in July 2008, private chiropractor D. A. A. 
wrote that the Veteran had been his patient since 1991.  
During that time, the Veteran had suffered recurrent low back 
pain that radiated to his hips and legs, but the pain was 
generally worse on the left side.  His limitations were 
detailed.  The chiropractor stated it was his opinion that 
there was a direct correlation between the Veteran's 
recurrent lower back condition and the after effects of the 
pilonidal surgery which left wire stitching and a ring in the 
area of the surgery.  It was his opinion that the 
calcification of the wiring and ring were directly related to 
the Veteran's diminished ambulatory capacity.  

Dr. J. L. L. also provided an opinion in July 2008.  The 
Veteran had been his patient since 2001 and he was familiar 
with his physical condition and treatment.  It was the 
doctor's opinion that the effects of surgery, with wire 
stitching and a ring remaining in the area of the surgical 
site, as well as the back, leg, and hip pain from which the 
Veteran suffered were all caused by the pilonidal cyst 
surgery.  

Conclusion

First, addressing direct or primary service connection, the 
Veteran is competent to report that he was involved in a 
motor vehicle accident in service.  However, he does not have 
the medical training and experience to connect that episode 
to his current disability.  See 38 C.F.R. § 3.159(a); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Review of the 
file shows that there is no competent medical evidence to 
support a connection between the current disability and the 
accident in service.  On the contrary, there is competent 
evidence against such a connection.  The service treatment 
records contain reports of examinations in January 1956, June 
1956, and March 1958, all of which would be after the 
accident, which show the Veteran's spine and musculoskeletal 
system were normal.  Following service, approximately 27 
years passed without back complaints.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Also, in 1985, the Veteran's 
complaints focused on his pilonidal cyst residuals and he 
admitted that the back injury did not require attention.  
Finally, the August 2006 VA examination concluded by 
commenting that the Veteran believed there was an association 
with the left lower leg pain and numbness and a vehicle 
accident in 1954.  The examiner explained that was not 
likely, because he reported that he recovered from the 
accident in a few weeks and the left leg problem did not 
start until 2001.  

Also of note, in consideration of direct or primary service 
connection is the clinical note, dated in April 1957, that 
reflects several complaints, including aching in the back.  
There were no positive findings for the back and the 
impression was obesity.  Again, there is no competent medical 
evidence connecting this complaint to the current disability.  
The evidence against a connection included the report of the 
examination for separation from service, in March 1958, when 
the Veteran's spine and musculoskeletal system were reported 
to be normal.  The passage of many years since service, 
without a medical documented history is also evidence against 
a connection.  See Maxson, at 1333.  There is also a 
competent medical opinion against a connection in the January 
2007 VA examination report.  The examiner expressed the 
opinion that it was less likely than not that the current 
back problems were caused by the backache in service.  The 
examiner explained that no treatment for the back was 
documented and there were no findings at that time.  The 
pilonidal cyst complaints at the time could explain the 
backache.  

Now we turn to secondary service connection and the question 
of whether the service-connected pilonidal cyst residuals 
caused the current back disorder.  The recent examinations 
show the Veteran currently has a healed scar from the 
surgical excision of a pilonidal cyst in service.  There are 
also wire sutures and a ring in place.  The Veteran is 
competent to report that it is symptomatic and he has 
described occasional pain and bleeding.  He is competent to 
say he has pain, but he is not competent to diagnose the 
sutures as the cause of the pain throughout his back and 
lower extremities.  In this case, all the evidence until the 
recent private medical reports of July 2008 indicate that the 
Veteran's back and lower extremity pain were due to his 
degenerative changes in his back pinching the nerves and 
causing sciatic pain down his left lower extremity.  

In July 2008, chiropractor D. A. A. expressed the opinion 
that there was a direct "correlation" between the Veteran's 
recurrent lower back condition and the after effects of the 
pilonidal surgery which left wire stitching and a ring in the 
area of the surgery.  It was his opinion that the 
calcification of the wiring and ring were directly related to 
the Veteran's diminished ambulatory capacity.  
"Correlation" is an interesting word.  It means a mutual 
relationship of two or more things or parts.  The random 
house College Dictionary, 301 (1st ed., 1982).  It does not 
express a clear opinion that the service-connected disability 
caused the Veteran's back and lower extremity pain and could 
simply mean that the service-connected disability could add 
to those pains during the times it is symptomatic.  This 
opinion does not indicate that the service-connected 
pilonidal cyst surgical residuals caused the degenerative 
changes in the Veteran's spine, the herniated discs, the 
spinal stenosis, or the lower extremity neuropathy.  Thus, 
this opinion does not support the claim.  

Also in July 2008, Dr. J. L. L. wrote that the Veteran's 
back, leg, and hip pain were all caused by the pilonidal cyst 
surgery.  The doctor stated that he had treated the Veteran 
since 2001 and was familiar with his condition.  This is 
merely background information and not an explanation of the 
asserted medical relationship.  Dr. J. L. L. actually gave no 
explanation for his opinion.  Specifically, there is no 
explanation how the surgery residuals might have caused 
degenerative changes in the spine, the herniated discs, or 
the spinal stenosis.  There is no explanation how the surgery 
residuals might have damaged nerves going into the lower 
extremities.  Consequently, this opinion is not adequate or 
credible.  

After considering all the private, service, and VA medical 
records the Board finds that the few opinions that tend to 
support the Veteran's claim on either direct or secondary 
basis are outweighed by the service treatment records, the 
passage of time without medical documentation, and the 
current VA opinions, as well as the private records showing 
extensive degenerative changes and related symptomatology.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

A Heart Condition

Arteriosclerosis and cardiovascular disease may be presumed 
to have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  In this case, 
there is no competent medical evidence that either 
arteriosclerosis or cardiovascular disease were manifest to 
any degree during the year after the Veteran finished his 
active service.  

The evidence shows the Veteran now has a heart condition.  In 
April 2001, a private myocardial perfusion scintigraphy study 
was interpreted as showing a fixed defect which might be 
related to a previous myocardial infarction or valve plane.  
There was also a reduced left ventricular ejection fraction 
that raised the possibility of dilated cardiomyopathy.  There 
is no competent medical opinion linking these findings to any 
incident of service or to a service-connected disability.  

On examination for separation from service, in March 1958, 
the Veteran's heart and vascular system were normal.  His 
blood pressure was within normal limits.  

Following service, many years passed without any cardiac 
symptomatology.  In September 1984, a private physician 
reported that the service-connected pilonidal cyst was 
occasionally symptomatic, without mention of any 
cardiovascular disease.  There were no heart complaints or 
findings on the April 1985 VA examination.  Again, we note 
that evidence of a prolonged period without medical complaint 
and the amount of time that elapsed since military service 
can be considered as evidence against the claim.  Maxson, at 
1333.

On this issue, the service treatment records and the passage 
of time provide a preponderance of evidence against the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert; Ortiz.  

An Acquired Psychiatric Disorder

The service treatment records do not document any psychiatric 
complaints, findings or diagnoses.  On examination for 
separation from service, in March 1958, the Veteran's 
psychiatric status was normal.  

On initial psychiatric intake, at a VA clinic, in October 
2007, the Veteran complained of being depressed with 
decreased energy and irritability.  He reported isolation and 
withdrawal, avoiding people and crowds.  He said he could not 
concentrate and had trouble remembering.  He reported 
intrusive thoughts and memories of an accident in service in 
England.  He stated that he was traveling in a jeep and a 
ladder on a utility truck came through the windshield and 
threw him out of the jeep into a 22 foot embankment.  He 
stated that he had nightmares about the incident, 
hypervigilance, and a startle response.  He had started 
medication with a good response.  The Veteran's history was 
explored.  Mental status examination disclosed a depressed 
mood and congruent affect.  The diagnosis was PTSD.  

A VA clinical note dated in April 2008, shows the Veteran's 
mood was anxious and somewhat depressed and his affect was 
mood congruent.  He said he was having an increase in PTSD 
symptoms including nightmares and irrational fears, as well 
as excessive worry.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2008).  In this case, the 
Veteran has been unable to provide sufficient details for the 
RO to verify that the claimed accident actually occurred.  

The Board has considered the statements from the Veteran 
and his brothers.  It is interesting that the earliest 
report of the claimed accident was on the April 1985 
examination and put the accident in 1956, while more 
recent statements put it in 1954.  It is also significant 
that, although the Veteran alleged extensive treatment 
and duty restrictions, there is absolutely no record in 
the service treatment records.  On this basis, the Board 
must conclude that there is no credible supporting 
evidence that the claimed in-service stressor occurred.  
Consequently, service connection for PTSD must be denied.  
The Board notes that there are no other psychiatric 
diagnoses and no competent medical opinions linking the 
Veteran's claimed depression to service, disease or 
injury in service, or a service-connected disability.  
Therefore, the Board finds that the preponderance of 
evidence is against the claim for service connection for 
an acquired psychiatric disorder, to include depression 
and PTSD, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

A Total Disability Rating Based on Individual Unemployability 
(TDIU)

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a). I n reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

The only disability for which service connection is in effect 
is a pilonidal cyst, status post excision, with numbness and 
occasional bleeding, with a rating of 10 percent.  Because 
the Veteran's combined rating has never reached 70 percent, 
TDIU is only available if the Veteran has been rendered 
unemployable solely due to the service-connected disability 
regardless of the total rating percentage currently assigned.  
In other words, TDIU is only available if an extraschedular 
rating is warranted.  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  For a veteran to prevail on a claim for a 
total compensation rating based on individual unemployability 
on an extraschedular basis, the record must reflect some 
factor which takes the case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The evidence of record does not indicate that an 
extraschedular rating is warranted. While the service-
connected condition may cause some economic inadaptability, 
this is taken into account in the evaluation assigned, and 
the evidence of record includes no probative findings of 
unemployability due to the service-connected disability (as 
discussed above).  In sum, the evidence of record does not 
include evidence that would take the Veteran's case outside 
the norm.  Accordingly, a total disability rating based upon 
individual unemployability due to a service-connected 
disability under the provisions of 38 C.F.R. § 4.16(b) is not 
warranted.  


ORDER

A disability rating in excess of 10 percent for the residuals 
of a pilonidal cyst is denied.  

Service connection for a back disorder to included 
degenerative disc disease and lumbar radiculopathy is denied.  

Service connection for a heart condition is denied.  

Service connection for an acquired psychiatric disorder, to 
include depression and posttraumatic stress disorder (PTSD) 
is denied.  

A total disability rating, for compensation purposes, based 
on individual unemployability is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


